Citation Nr: 1815735	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-31 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable evaluation for fracture of the fifth metacarpal of the right hand.

3.  Entitlement to an increased rating in excess of 20 percent for the service connected right knee post arthrotomy and medial meniscectomy with degenerative arthritis.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to December 1985 and from March 2010 to March 2011.  He also served in the National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2017. A transcript of the hearing has been associated with the evidentiary record.  Additionally, the Veteran waived RO review of new evidence at the hearing.

The issues of a compensable evaluation for fracture of the fifth metacarpal of the right hand and an increased rating in excess of 20 percent for the service connected right knee post arthrotomy and medial meniscectomy with degenerative arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence including a November 2017 private hearing loss examination shows that the Veteran has bilateral hearing loss including auditory thresholds above 40 decibels at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.

2.  The evidence including the Veteran's statements and a corroborating buddy statements shows that the Veteran experienced acoustic trauma during service from a mortar explosion in Iraq on July 7, 2010.

3.  The Board finds that the evidence is in relative equipoise considering:  (1) the Veteran's acoustic trauma in-service, (2) auditory threshold shifts noted on hearing tests before and after the Veteran's service, and (3) lay statements indicating the Veteran's hearing acuity occurred since his service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the Veteran's bilateral hearing loss was incurred in or aggravated by active duty military service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. Vet. App. 155, 159 (1993).

Regarding Shedden element one of a present disability, since the Veteran had a November 2017 auditory examination that demonstrated an auditory threshold above 40 dB in the 500, 1000, 2000, 3000, and 4000 Hz frequencies in both ears, he has a current hearing disability.  38 C.F.R. § 3.385.  Thus, Shedden element one is met.

Regarding Shedden element two of an in-service incurrence or aggravation of a disease or injury, the Veteran testified that he experienced acoustic trauma in Iraq in 2010 when he was involved in an explosion and sustained hearing loss.  See March 2015 RO hearing transcript, p. 18.  A soldier linguist who served with the Veteran in Iraq corroborated the Veteran's story, stating that they both experienced a "loud and deafening explosion " due to a mortar burst close to them on July 7, 2010.  See November 2012 email correspondence.  The Board finds the Veteran testimony with corroboration to be highly probative and credible in establishing that the Veteran sustained acoustic trauma in service.  Thus, Shedden element two is met.

The third and final Shedden element is whether there is a nexus between the current hearing loss and the acoustic trauma in service.  In this regard, the Board finds that the evidence is at least in relative equipoise.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  The Board notes that on VA audiological examinations in July 2013 and May 2014 the VA examiners opined that the Veteran's current hearing loss was not likely related to his exposure to noise in service, reasoning that hearing loss had not been shown since there was no threshold shift noted in the hearing tests conducted prior to and after service.  However, this assertion is factually incorrect, as there was a 45 dB shift at 1000 Hz and a 10 dB shift 4000 Hz in the Veteran's right ear before the explosion in February 2010 and after the explosion in February 2011, thus casting doubt on their conclusions because the negative nexus is based upon an inaccurate factual basis.   See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (noting that a medical opinion based upon an incorrect factual premise is of no probative value).  Furthermore, in the March 2015 RO hearing, the Veteran testified that his hearing loss began after the explosion and have continued since then.  Furthermore, the Board notes that VA has conceded that the Veteran was exposed to acoustic trauma and that the Veteran is service-connected for tinnitus related to the in-service acoustic trauma.  

The Board finds the medical evidence of record, along with the Veteran's assertions of the onset of hearing loss during service, in the context of the demonstrated in-service acoustic trauma and a current diagnosis of bilateral hearing loss, are sufficient to place in equipoise the question of whether the Veteran's current bilateral hearing loss disorder was incurred in service and is etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that hearing loss was incurred in service and the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.


REMAND

In the October 2017 Board hearing, the Veteran stated that his service-connected right hand and right knee disabilities were worsening.  With respect to his right hand, the Veteran contends that that he is "starting to have problems" with getting his finger to move appropriately.  He also testified that other fingers now are also being residually affected by his service-connected right fifth finger.  

With respect to his right knee, the Veteran testified that he "can't stand anymore" and that his right knee has "gotten worse actually."  He stated that he experiences pain shooting from his knee all the way up to his half his leg, which is a condition that the Veteran stated he "never had before."  He also stated that his pain has gotten so severe now that he has to take Vicodin or other pain medications.  

Review of the record reflects that the Veteran last underwent a VA examination to assess the severity of his right hand and right knee disabilities in May 2015.  Because the May 2015 VA examination is almost three years old and may not reflect the current severity of the Veteran's service-connected right hand and right knee disabilities, new VA examinations are warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2017).

Furthermore, the Veteran has testified that he has medical records from Albuquerque VAMC from 1987 to 1995.  See September 2014 statement in support of claim.  Review of the claims file only shows records from January 1990 to March 1995.  See January 2015 medical treatment records.  Additionally, review of the claims file shows no further Milwaukee VAMC treatment records after May 2015.  As such, on remand, the AOJ is requested to seek out these records.

Accordingly, the case is REMANDED for the following action:

1.  Request the assistance of the Veteran and his representative in identifying any outstanding private or VA treatment records relevant to his claim, specifically any Milwaukee VAMC treatment records from May 2015 to the present time and Albuquerque VAMC records from January 1987 to January 1990.  

2.  Schedule VA examinations to determine the current severity of the Veteran's service-connected right hand disability and right knee disability.  The Veteran's claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified.

The examiner must specifically express an opinion concerning whether there would be additional limitations on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered. In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

The examiner should also ensure that, consistent with 
38 C.F.R. § 4.59, the VA examination report contains range of motion testing, including active, passive, weight-bearing, and non-weight-bearing, including the results following repetitive motion testing and whether there is any functional loss (please describe as stated above).  If any of the range of motion testing described above cannot be performed or is not medically appropriate, the examiner should explain why.  

3.  Then, readjudicate the appeals.  If the claims remain denied, issue a supplemental statement of the case and provide the Veteran and his representative adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


